Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  Civil Action No. 2:20cv14318

  UNITED STATES OF AMERICA,

                        Plaintiff,

                 v.

  GEORGE E. WARREN LLC,

                        Defendant.


                                           COMPLAINT



         Plaintiff United States of America, by its undersigned attorneys, by authority of the

  Attorney General of the United States and acting at the request of the Administrator of the

  United States Environmental Protection Agency (“EPA”), alleges as follows:

                                     STATEMENT OF THE CASE

         1.      This is a civil action against George E. Warren LLC (“GEW” or “Defendant”)

  brought under Sections 205(b) and 211(d) of the Clean Air Act (“Act”), 42 U.S.C. §§ 7524(b)

  and 7545(d), for violations of the regulations prescribed under Sections 211(c) and (k) of the

  Act, 42 U.S.C. §§ 7545(c) and (k), and promulgated at 40 C.F.R. Part 80.

                                     JURISDICTION AND VENUE

         2.      This Court has jurisdiction over the subject matter of this action and the parties

  under 28 U.S.C. §§ 1331, 1345, and 1355, and Sections 205(b) and 211(d) of the Act, 42 U.S.C.

  §§ 7524(b) and 7545(d).
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 11



          3.          The United States district courts are authorized to restrain violations, award other

  appropriate relief, and assess civil penalties for violations of Section 211 of the Act, 42 U.S.C.

  § 7545, and the regulations promulgated thereunder. See 42 U.S.C. §§ 7524(b), 7545(d).

          4.          Venue is proper in this District under 28 U.S.C. §§ 1391(b), 1395(a), and Section

  205(b) of the Act, 42 U.S.C. § 7524(b), because Defendant’s primary place of business is located

  in this District.

                                                AUTHORITY

          5.          The United States Department of Justice has authority to bring this action on

  behalf of the Administrator of the EPA under 28 U.S.C. §§ 516 and 519, and Section 305(a) of

  the Act, 42 U.S.C. § 7605(a).

                                                   PARTIES

          6.          Plaintiff United States of America is acting at the request and on behalf of the

  EPA.

          7.          Defendant GEW is a limited liability corporation headquartered in Florida and is a

  blender-refiner and midstream service provider for fuels, whose activities include the purchase,

  import, storage, blending, marketing, and distribution of petroleum products.

                           STATUTORY AND REGULATORY PROVISIONS

          8.          Section 211(c) of the Act, 42 U.S.C. § 7545(c), grants the EPA the authority to

  regulate fuels that contribute to air pollution that endangers public health or welfare, or that

  impairs emission control equipment.

          9.          Section 211(k) of the CAA, 42 U.S.C. § 7545(k), prescribes requirements for the

  sale of reformulated gasoline (“RFG”) that reduces toxics and ozone-forming VOCs in the nine




                                                        2
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 11



  largest metropolitan areas with the most severe summertime ozone levels as well as other ozone

  nonattainment areas that opt into the program.

  A.     Reformulated Gasoline VOC Standards

         10.     Pursuant to Sections 211(c) and (k) of the Act, 42 U.S.C. §§ 7545(c) and (k), the

  EPA promulgated the RFG regulations at 40 C.F.R. Part 80, Subpart D.

         11.     40 C.F.R. § 80.2(i) defines a “refiner” as any person who owns, leases, operates,

  controls, or supervises a refinery.

         12.     40 C.F.R. § 80.2(h) defines a “refinery” to mean any facility, including but not

  limited to, a plant, tank, tanker truck, or vessel where gasoline is produced, including any facility

  at which blendstocks are combined to produce gasoline, or at which blendstock is added to

  gasoline.

         13.     The RFG regulations require refiners to designate all RFG and RFG blendstock

  designated for oxygenate blending (“RBOB”) as either VOC-controlled or not VOC-controlled.

  40 C.F.R. § 80.65(d).

         14.     In the case of RFG or RBOB that is VOC-controlled, it must be designated for use

  in either VOC-Control Region 1 or VOC-Control Region 2 (as defined in 40 C.F.R. § 80.71). Id.

         15.     Additionally, refiners must designate whether they are complying with the VOC

  emissions performance reduction standards on a per-gallon basis or on an annual average basis

  for each refinery. 40 C.F.R. § 80.65(c).

         16.     For gasoline designated as VOC-Control Region 1, the per-gallon VOC emissions

  performance reduction standard is greater than or equal to 27.5 percent, and the annual average

  VOC emissions performance reduction standard is greater than or equal to 29.0 percent. 40

  C.F.R. § 80.41(e)(1),(f).



                                                    3
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 11



         17.      For gasoline designated as VOC-Control Region 2, the per-gallon VOC emissions

  performance reduction standard is greater than or equal to 25.9 percent, and the annual average

  VOC emissions performance reduction standard is greater than or equal to 27.4 percent. 40

  C.F.R. § 80.41(e)(1), (f).

         18.      If, however, a refiner produces RFG or RBOB by combining previously certified

  RFG or RBOB (collectively, “PCG”) with blendstocks and elects to comply with the VOC

  emissions performance reduction standards on a per-gallon basis, then the standard is the more

  stringent of either: (1) the per-gallon standard, or (2) the most stringent value for VOC emissions

  performance reduction for any PCG used to produce that batch. 40 C.F.R. § 80.65(i)(3)(i).

         19.      Refiners make this election by submitting the Reformulated Gasoline Annual

  Compliance Designation Report, known as RFG0500.

  B.     Gasoline Sulfur Standards

         20.      Pursuant to Section 211(c)(1) of the CAA, 42 U.S.C. § 7545(c)(1), the EPA may

  adopt a fuel control if at least one of the following two criteria is met: (1) the emission products

  of the fuel cause or contribute to air pollution that may reasonably be anticipated to endanger

  public health or welfare, or (2) the emission products of the fuel will significantly impair

  emissions control systems in general use or emissions control systems that will be in general use

  were the fuel control to be adopted.

         21.      Pursuant to its authority under Sections 211(c)(1) of the CAA, 42 U.S.C. §

  7545(c)(1), the EPA promulgated regulations at 40 C.F.R. Part 80, Subpart H (Tier II gasoline

  sulfur regulations) that include a per-gallon gasoline sulfur standard of 80 ppm. 40 C.F.R. §

  80.195(a)(1).




                                                    4
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 11



         22.     The Tier II gasoline sulfur standard may be met through use of credits, which may

  be transferred between refineries. 40 C.F.R. § 80.195(b)(3). The regulations include

  requirements for reporting credit transfers to the EPA so that credit validity and standard

  compliance can be confirmed. See id. § 80.370; EPA Gasoline Sulfur Credit Transfer/Conversion

  Report (GSF0200). 65 Fed. Reg. 6698, 6703 (Feb. 16, 1994).

         23.     Pursuant to its authority under Sections 211(c)(1) of the CAA, 42 U.S.C. §

  7545(c)(1), the EPA promulgated regulations at 40 C.F.R. Part 80, Subpart O (Tier III gasoline

  sulfur regulations), that require refiners to further limit the amount of sulfur contained in

  gasoline they produce or import. 79 Fed. Reg. 23414 (Apr. 28, 2014).

         24.     The Tier III gasoline sulfur regulations require refiners to meet a more stringent

  refinery annual average gasoline sulfur standard than the Tier II gasoline sulfur regulations but

  maintained the 80 ppm per-gallon standard. 40 C.F.R. § 80.1603(a)(2).

         25.     Any person who, after January 12, 2009, through November 2, 2015, violates the

  regulations prescribed under Sections 211(c), (h), and (k) of the Act, 42 U.S.C. §§ 7545(c), (h),

  and (k), is subject to a civil penalty in the amount of the economic benefit or savings resulting

  from the violation and up to $37,500 per day for each violation occurring between January 13,

  2009 and November 2, 2015, and up to $48,192 per day for each violation occurring on or after

  November 3, 2015. 42 U.S.C. § 7545(d)(1); 40 C.F.R. § 19.4.

                                    GENERAL ALLEGATIONS

        26.      GEW is a “person” within the meaning of Section 302(e) of the Act, 42 U.S.C.

  § 7602(e).

        27.      The GEW leases facilities in Perth Amboy and Carteret, NJ, and Pasadena, Texas,

  which are “refineries” within the meaning of 40 C.F.R. § 80.2(h).



                                                    5
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 11



          28.    At all relevant times, GEW was a “refiner” within the meaning of 40 C.F.R.

  § 80.2(i).


                                  FIRST CLAIM FOR RELIEF
                      (Violations of the Reformulated Gasoline Requirements)

          29.    The foregoing paragraphs are re-alleged and incorporated herein by reference.

         30.     At all times relevant to this Complaint, GEW produced RFG or RBOB at its

  refineries in Perth Amboy and Carteret, NJ, by combining PCG with blendstocks and designated

  it as VOC-controlled for use in VOC-Control Region 2.

          31.    In 2013 to 2015, GEW elected to comply with the VOC emissions performance

  reductions requirements set forth in 40 C.F.R. § 80.65(i)(3)(i) at its refineries in Perth Amboy

  and Carteret, NJ, on a per-gallon basis.

          32.    In 2013 through 2015, GEW produced the following 89 batches of RFG or RBOB

  at its Perth Amboy and Carteret, NJ, refinery by blending PCG with blendstocks and designating

  the RFG or RBOB as VOC-controlled for use in VOC-Control Region 2:

         Final Batch Production        Facility        Final Batch      Final Batch Volume
                  Date                   ID            Number(s)              (gallons)
                       4/24/2013           7038                  414           412,230
                       4/25/2013           7038                  416       10,841,712
                       4/26/2013           7038                  428        4,008,858
                       4/27/2013           7038                  429       11,217,822
                       5/18/2013           7038                  509           801,024
                       5/18/2013           7038                  512        2,468,088
                       5/20/2013           7038                  534        3,835,062
                       5/21/2013           7038                  515       10,779,930
                       5/21/2013           7038                  521        1,343,034
                       5/29/2013           7038                  537       10,840,704
                        6/6/2013           7038                  558        3,957,492
                       6/12/2013           7038                  569        3,621,828
                       6/20/2013           7038                  591        4,102,140
                       6/27/2013           7038                  605        2,758,812
                        7/1/2013           7038                  607           654,444

                                                   6
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 11



       Final Batch Production    Facility       Final Batch      Final Batch Volume
                Date               ID           Number(s)              (gallons)
                      7/2/2013       7038                 617        1,166,844
                     7/18/2013       7038                 671        2,035,236
                     7/18/2013       7038                 673        1,614,312
                     7/21/2013       7038                 684        2,864,106
                     7/26/2013       7038                 692        3,594,528
                     7/29/2013       7038                 705        3,826,158
                     7/29/2013       7038                 706        4,177,278
                     7/30/2013       7038                 707        4,174,044
                     7/30/2013       7038                 709        4,055,436
                     7/31/2013       7038                 710        3,726,534
                     7/31/2013       7038                 712        3,906,630
                      8/1/2013       7038                 732        4,187,064
                      8/5/2013       7038                 721        1,029,336
                      8/6/2013       7038                 729        2,082,906
                      8/6/2013       7038                 730       10,912,020
                      8/7/2013       7038                 738        1,233,792
                      8/8/2013       7038                 740        3,035,088
                      8/8/2013       7038                 743        3,725,400
                      8/9/2013       7038                 746        3,862,782
                     8/10/2013       7038                 752        2,667,630
                     8/10/2013       7038                 753           629,328
                     8/10/2013       7038                 754        2,259,474
                     8/13/2013       7038                 764        3,503,556
                     8/14/2013       7038                 768        2,198,826
                     8/27/2013       7038                 807           165,102
                      9/1/2013       7038                 809        1,857,492
                     6/26/2014       1072                   47       4,199,832
                     6/28/2014       7038                 409       11,133,948
                     6/30/2014       7038                 416           864,360
                      7/1/2014       7038                 417        3,692,304
                      7/6/2014       7038                 439        8,220,954
                      7/8/2014       7038                 436        4,032,756
                      7/9/2014       7038                 438        4,201,596
                     7/14/2014       7038                 447        1,445,262
                     7/15/2014       7038                 452       10,962,210
                     7/17/2014       7038                 458       10,253,586
                     7/20/2014       7038                 461        2,596,356
                     7/23/2014       7038                 466        8,629,698
                     7/25/2014       7038                 475       11,181,996


                                            7
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 11



        Final Batch Production       Facility       Final Batch      Final Batch Volume
                 Date                  ID           Number(s)              (gallons)
                      7/26/2014          7038                 476        3,734,472
                      7/28/2014          7038                 477        2,567,796
                      7/28/2014          7038                 481       11,014,710
                      7/28/2014          7038                 482       10,301,508
                       8/1/2014          7038                 491        3,608,094
                       8/2/2014          1072                   55       3,274,656
                       8/4/2014          1072                   57       3,484,950
                       8/4/2014          1072                   60       1,160,502
                       8/7/2014          7038                 503        3,092,418
                       8/7/2014          7038                 506        9,711,744
                       8/7/2014          7038                 507        9,973,824
                       8/9/2014          7038                 510        7,202,118
                      8/13/2014          7038                 512        3,269,112
                      8/14/2014          7038                 518        8,776,782
                      8/16/2014          1072                   70       4,550,406
                      8/16/2014          7038                 523        9,484,944
                      8/23/2014          1072                   76       5,797,932
                       9/1/2014          7038                 550        7,428,204
                       9/4/2014          7038                 556        4,336,794
                       9/6/2014          7038                 562        6,460,860
                      4/11/2015          7038                 177        3,049,956
                      4/15/2015          7038                 185        8,185,548
                      4/19/2015          7038                 195        4,613,700
                      5/14/2015          7038                 223        7,202,454
                      5/18/2015          7038                 225        6,754,776
                      5/25/2015          7038                 232        8,641,794
                       8/4/2015          7038                 325        3,381,546
                       8/5/2015          7038                 327       10,718,904
                       8/6/2015          7038                 328        1,926,204
                       8/7/2015          7038                 329        3,855,390
                       8/7/2015          7038                 330        7,458,990
                       8/8/2015          7038                 331        3,859,044
                       8/9/2015          7038                 332       10,392,312
                      8/11/2015          7038                 336        2,245,026
                      8/11/2015          7038                 337        6,865,950

         33.    For each of the batches identified in Paragraph 32, above, the PCG used to make

  the batches had a more stringent value for VOC emissions performance reduction than the final


                                                8
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 11



  batch, in violation of the 40 C.F.R. § 80.65(i)(3)(i) VOC emissions performance reduction

  requirements.

          34.     During a December 2017 compliance evaluation, the EPA determined that GEW

  had, in violation of section 80.65(c)(3)(i), failed to submit an RFG0500 Report for the Perth

  Amboy refinery for reporting years 2014 and 2016 and at the Carteret refinery for reporting year

  2016.

          35.     Pursuant to Sections 211(d)(1) of the Act, 42 U.S.C. § 7545(d)(1), and 40 C.F.R.

  § 19.4, the violations set forth above subject GEW to civil penalties. Pursuant to Section 113(b)

  of the Act, 42 U.S.C. § 7413(b), GEW is subject to a civil penalty of up to $37,500 per day for

  each violation occurring between January 13, 2009 and November 2, 2015, and up to $48,192

  per day for each violation occurring on or after November 3, 2015. See 40 C.F.R. § 19.4.

                                 SECOND CLAIM FOR RELIEF
                            (Violations of Gasoline Sulfur Requirements)

          36.     The foregoing paragraphs are re-alleged and incorporated herein by reference.

          37.     On July 30, 2019, GEW self-reported that it had produced a 4.2 million gallon

  batch of gasoline at its Pasadena, Texas, refinery on July 1, 2019, that had a sulfur content of 92

  ppm on a “neat” basis (exclusive of the dilution impact of downstream ethanol), in violation of

  the Tier III per-gallon gasoline sulfur standard of 80 ppm at 40 C.F.R. § 80.1603(a)(2).

          38.     During a December 2017 compliance evaluation, the EPA identified a credit

  transaction whereby GEW’s Perth Amboy refinery purchased approximately 1 billion sulfur

  credits from GEW’s Carteret refinery in 2014 and used those credits for compliance. The Perth

  Amboy refinery’s GSF0200 Report erroneously indicated the credits were generated in 2009

  when the actual generation year was 2012. This error is a violation of the Tier II gasoline sulfur

  reporting requirements at 40 C.F.R. § 80.370(a)(6).

                                                   9
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 11



          39.       Pursuant to Sections 211(d)(1) of the Act, 42 U.S.C. § 7545(d)(1), and 40 C.F.R.

   § 19.4, the violations set forth above subject GEW to civil penalties. Pursuant to Section 113(b)

   of the Act, 42 U.S.C. § 7413(b), GEW is subject to a civil penalty of up to $37,500 per day for

   each violation occurring between January 13, 2009 and November 2, 2015, and up to $48,192

   per day for each violation occurring on or after November 3, 2015. See 40 C.F.R. § 19.4.

                                        PRAYER FOR RELIEF

          WHEREFORE, based on the allegations contained in the foregoing paragraphs, Plaintiff

   respectfully requests that this Court:

          A.        Assess a civil penalty against Defendant for each violation of the regulations

   prescribed under the Act, of up to $37,500 per day for each violation occurring between January

   13, 2009 and November 2, 2015, and up to $48,192 per day for each violation occurring on or

   after November 3, 2015, plus the amount of economic benefit or savings resulting from the

   violation; and

          B.        Grant such other relief as the Court deems just and proper.


                                                  Respectfully submitted,

                                                  FOR THE UNITED STATES OF AMERICA


                                                  NATHANIEL DOUGLAS
                                                  Deputy Chief
                                                  Environmental Enforcement Section
                                                  Environment and Natural Resources Division
                                                  United States Department of Justice




                                                     10
Case 2:20-cv-14318-KMM Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 11



                                     /s/James D. Freeman
                                     JAMES D. FREEMAN
                                     Attorney-in-charge
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     999 18th Street; South Terrace, Suite 370
                                     Denver, Colorado 80202
                                     Telephone: (303) 844-1489
                                     Facsimile: (303) 844-1350
                                     James.Freeman2@usdoj.gov




                                       11
